Citation Nr: 1129887	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from July 1963 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and August 2007 rating decisions by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The February 2006 decision denied service connection for PTSD, while the August 2007 decision denied service connection for anxiety and major depressive disorder.

Although the Veteran has formally initiated and perfected an appeal with regard only to PTSD, the issue has been recharacterized to include all currently diagnosed acquired psychiatric disorders.  A Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and hence a claim for one condition is a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran requested a hearing before a Veterans Law Judge, which was scheduled for June 2011.  The Veteran failed to report for the hearing without explanation or a request to reschedule, however.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  This duty includes assisting the Veteran in the procurement of VA treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records show an in-service mental health consultation for "nervousness" immediately prior to the Veteran's trial on charges of going AWOL.  Although the examiner indicates that there was no chronic acquired psychiatric disorder present, and there is no reference to or allegation of psychiatric problems for the remainder of service, post service records contain allegations of continuous mental health problems since service.  This raises the possibility of a link between service and current diagnosis, and a general mental health examination is therefore required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A PTSD examination is not required, as the Veteran has not responded to VA requests for necessary additional information to verify his allegations of stressor events.  These allegations are not supported by the current evidence of record, and should not be considered by the examiner in rendering an opinion, except as general indicators of credibility.

Further, not all VA treatment records have been obtained.  The claims file contains treatment records from March 2004 to the present, but a Social Security Administration (SSA) decision of September 2005 and the VA records themselves refer to earlier treatment.  The VA records potentially contain relevant evidence, as they may refer to symptoms of mental problems over time, or document some early incidents discussed in later VA records.  On remand, these earlier records, as well as updated records, should be obtained.

SSA records themselves are certified to be unavailable, but they do contain references to specific private doctors, including Dr. Lewis H. Richmond, who conducted a psychiatric evaluation in December 2003.  On remand, the Veteran should be requested to provide information to allow VA to obtain records directly from Dr. Richmond.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Lewis H. Richmond.  Upon receipt of such, VA must take appropriate action to contact the provider and request complete records, particularly as related to a December 2003 psychiatric evaluation.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Obtain complete VA treatment records from the VA medical center in San Antonio, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.  Records from March 2004 to April 2011 are already of record, and need not be duplicated.

3.  Schedule the Veteran for a VA Mental Disorders examination.  The claims folder must be reviewed in connection with the examination.  The examiner should identify all current psychiatric diagnoses, and should render an opinion as to whether any such condition is at least as likely as not caused or aggravated by military service.  The examiner must be informed that allegations of the death of two service members, one in a Russian Roulette incident and the other in a motor vehicle accident, are unverified at this time and are considered to have NOT occurred.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

